Ebhrhardt, Judge.
Plaintiff filed suit January 5, 1966, alleging a loss occurring October 23, 1964, covered by a policy issued to him by the defendant. On the basis of a policy provision that no suit could be brought after twelve months from the inception of the loss a motion by defendant for summary judgment was granted and plaintiff appeals, urging that the twelve-month limitation contained in the policy is at variance with the statute of limitation as to simple contracts (six years) in Code § 3-705. Held:
“This court has decided that a contract limitation upon the right to sue, fixing a shorter period than that allowed by statute, is lawful, ‘provided the period fixed be not so unreasonable as to raise a presumption of imposition or undue advantage in some way.’ ” Melson v. Phenix Ins. Co. of Brooklyn, 97 Ga. 722 (25 SE 189). A limitation of six months was sustained in Brown v. Savannah Mutual Ins. Co., 24 Ga. 97, and a twelve-months limitation was sustained in Underwriters’ Agency v. Sutherlin, 55 Ga. 266; Sovereign Camp W. O. W. v. Gunter, 59 Ga. App. 189 (1) (200 SE 181); Springfield Fire &, Marine Ins. Co. v. Carter, 110 Ga. App. 382 (138 SE2d 590); Niagara Fire Ins. Co. v. Powell, 113 Ga. App. 311 (147 SE2d 823). Moreover, Code Ann. § 56-3201 provides for a standard form of policy to be prescribed by the Commissioner and the form prescribed, of which we may take judicial notice under § 8 of the Administrative Procedure Act (Ga. L. 1964, p. 338; Ga. L. 1965, p. 283), specifically prescribes a period of twelve months next after inception of the loss within which a suit may be brought on the policy.

Judgment affirmed.